DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JOSE ANGEL MALDONADO,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D21-1396

                           [November 17, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Jr.,
Judge; L.T. Case No. 431996CF000135A.

   Jose Angel Maldonado, Indiantown, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

KLINGENSMITH, J.

   Jose Maldonado appeals the trial court’s order denying his motion to
correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a).
He asserts that he is entitled to a new sentencing hearing using the 1994
sentencing guidelines pursuant to the Florida Supreme Court’s decision
in Heggs v. State, 759 So. 2d 620 (Fla. 2000). The State counters that
Maldonado is not entitled to resentencing because the trial court’s reasons
for its upward departure were valid under both the 1994 and 1995
guidelines. We agree with the State and affirm the denial of Maldonado’s
motion for the reasons stated below. We also affirm without comment all
other claims raised in his motion.

   In 1996, Maldonado entered a no-contest plea to attempted first-degree
murder and burglary of a structure while armed. A scoresheet was
prepared pursuant to the 1995 sentencing guidelines, which reflected his
sentencing range as 124.2 to 207 months in prison. However, the trial
court sentenced him outside the guidelines to 480 months in prison,
providing two written reasons for its upward departure: “(1) the victim was
especially vulnerable due to age and physical or mental disability, [and] (2)
the victim suffered extraordinary physical and/or emotional trauma and
permanent physical injury or was treated with particular cruelty.”

   Maldonado argues that the 1995 guidelines were invalidated by Heggs,
and that the 1994 guidelines should have been used, which provided for
a sentencing range of only 103.65 to 172.75 months in prison. The trial
court denied Maldonado’s motion.

   The standard of review from the denial of a rule 3.800(a) motion to
correct illegal sentence is de novo. Jimenez v. State, 265 So. 3d 462, 476
n.10 (Fla. 2018).

   In Heggs, the Florida Supreme Court invalidated certain provisions of
the 1995 sentencing guidelines.        759 So. 2d at 627.       The Court
acknowledged that its decision would only require the resentencing of
defendants who were “adversely affected” by the application of the 1995
guidelines, as amended by Chapter 95-184. See id. “[I]f a person’s
sentence imposed under the 1995 guidelines could have been imposed
under the 1994 guidelines (without a departure), then that person shall
not be entitled to relief under our decision here.” Id. The Second District
interpreted Heggs to hold that a defendant was not “adversely affected” by
application of the 1995 guidelines if the departure sentence was based on
departure reasons valid under both the 1994 and 1995 guidelines. See
Ray v. State, 772 So. 2d 18, 18 (Fla. 2d DCA 2000); Kwil v. State, 768 So.
2d 502, 502 (Fla. 2d DCA 2000).

   In State v. Lemon, 825 So. 2d 927, 930 (Fla. 2002), the Florida Supreme
Court approved the Second District’s holding in Ray that the limitation of
Heggs to “adversely affected” defendants applied to departure sentences
as well as guideline sentences. In Lemon, the trial court sentenced Lemon
outside the 1995 guidelines and “gave two written reasons for its upward
departure sentence: ‘offense created substantial risk of death or great
bodily harm to many persons or to one or more small children,’ and ‘victim
was physically attacked by [Lemon] in the presence of one or more
members of the victim’s family.’” Id. at 928.

    In her motion to correct illegal sentence, Lemon made the same
argument as Maldonado does here: that under Heggs she was entitled to
be resentenced under the 1994 guidelines. See id. at 928–29. The Florida
Supreme Court disagreed and concluded that Lemon was not “adversely
affected” by application of the 1995 guidelines because her sentence was
an upward departure that could have been imposed under either the 1994
or 1995 guidelines. Id. at 931. The Court explained that the statutory
aggravated circumstances cited by the trial court were valid under both

                                    2
the 1994 and 1995 guidelines, and thus, Lemon was not “adversely
affected” by the 1995 guidelines and not entitled to relief under Heggs.
See id.

    Here, like Lemon and Ray, the trial court sentenced Maldonado outside
of the guidelines for multiple departure reasons: “(1) the victim was
especially vulnerable due to age and physical or mental disability, [and] (2)
the victim suffered extraordinary physical and/or emotional trauma and
permanent physical injury or was treated with particular cruelty.” First,
a victim’s vulnerability was a valid basis for departure under both the 1994
and 1995 guidelines. See § 921.0016(3)(j), Fla. Stat. (1993) (departure
from sentencing guidelines is justified where “[t]he victim was especially
vulnerable due to age or physical or mental disability”).

    Additionally, a victim’s suffering of extraordinary trauma, permanent
physical injury, and the cruelty of the crime were likewise valid departure
grounds under both the 1994 and 1995 guidelines. See § 921.0016(3)(l),
Fla. Stat. (1993) (departure from sentencing guidelines is justified where
“[t]he victim suffered extraordinary physical or emotional trauma or
permanent physical injury, or was treated with particular cruelty”).

   Thus, Maldonado was not “adversely affected” by the application of the
1995 guidelines at his sentencing because the trial court imposed an
upward departure sentence based on statutory aggravating circumstances
that were valid under both the 1994 and 1995 sentencing guidelines. See
Lemon, 825 So. 2d at 931. As a result, Maldonado is not entitled to
resentencing pursuant to Heggs.

   Affirmed.

LEVINE and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3